Petition in error dismissed
on authority of Village of Canñeld v. Brobst, 71 Ohio St., 42. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the petition in error be, and the same hereby is, dismissed.
The plaintiff in error was convicted in the court of common pleas of a violation of the Rose law. The circuit court overruled a motion for leave to file a petition in error.
Section 4364-30sg, Revised Statutes of Ohio, Section 13246, General Code of Ohio, provides that no petition in' error shall be filed in any court to reverse any conviction for violation of any law prohibiting the sale of intoxicating liquors in any territory or district, except after leave granted by the reviewing court, and upon the reasoning in The Village of Canfield v. Brobst, 71 Ohio St., 42, *453the refusal of such leave is not reviewable.
Summers, C. J., Davis, Shauck and Price, JJ.,concur.